Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to Amendment, filed 12/28/2020.
 	Claims 1-24 are pending in this application. This action is made Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ganzhorn et al. (US Pub No. 2011/0107293), in view of Sato et al. (US Pub No. 2006/0265182).
As to claims 1, 24, Ganzhorn teaches a system for snapshot search over a plurality of devices in an industrial plan (i.e. a search mechanism 208. History mechanism 204 may allow the user to view the simulation result history maintained by snapshot-generation apparatus 214, [0048]), the system comprising:
	one or more memory that store one or more computer-executable instructions or codes (i.e. The data structures and code described in this detailed description are typically stored on a computer-readable storage medium, [0025]); and
	one or more hardware processing devices configured to execute the one or more computer-executable instructions or codes to cause the one or more hardware processing devices (i.e. methods and processes described herein can be included in hardware modules or apparatus, [0027]) to at least:
receive entry of search criterion (i.e. the user may access a specific set of simulation results and/or the corresponding design state by selecting a point in the plot,
[0052]); the user may enter a set of search terms into the form field, [0053]);
	edit the search criterion entered (i.e. the user may access a specific set of simulation results and/or the corresponding design state by selecting a point in the plot, [0052]); the user may enter a set of search terms into the form field ... the user may select the "Advanced" button to access another portion of search mechanism 306 that includes multiple form fields and/or other user interface elements (e.g., checkboxes, radio buttons, etc.) for performing advanced queries of the simulation result history, [0053]);
	display one or more search criterion candidates (i.e. history mechanism 302 displays a list of 12 sets of simulation results that were created between Jul. 24, 2009, and Sep. 30, 2009. The user may access each set of simulation results by selecting (e.g., using a cursor, keyboard, etc.) the corresponding date within history mechanism 302, [0051]) based on the search criterion entered or edited (i.e. Graphic mechanism 304 may display a graphic associated with changes to a parameter or an output in the design over time. Within the GUI of FIG. 3, graphic mechanism 304 displays a plot of power consumption over the months of June, July, August, and September for the design, [0052]);
	output selected search criterion (i.e. search mechanism 306 includes a form field into which search terms may be entered ... parameter names, parameter values, parameter ranges, components, shapes, and/or other attributes of the design, [0053]) and a request for snapshot search for snapshots of parameters under the search criterion for one or more of the plurality of devices (i.e. the user may find design states that produce signals with certain frequencies by viewing a plot of signal frequencies from simulation results of design 210 over time within graphic mechanism 206, [0049]); and
	acquire a snapshot search result which includes one or more searched snapshots of parameters that match the search criterion (i.e. to access a set of simulation results for a design ... design states may be snapshotted after simulation results are created from the design states, [0050]), each of the snapshots including all device data at a respective point of time of a respective one of the plurality of devices to represent a state of the respective one of the plurality of devices at the respective point of time (i.e. the user may realize that a design state that was automatically saved at an earlier point in time provided the best results, [0045]);
	display the snapshot search result (i.e. the user may use a cursor to select the low point in the plot in September and access the simulation results and/or design state associated with the low point, [0052]) which includes the one or more searched snapshots of parameters that match the search criterion (i.e. Search mechanism 306 may then return a list of simulation results that match the search terms, [0053]), associated with the selected search criterion (i.e. Search mechanism 208 may allow the user to search within the simulation result history for specific names, values, and/or other attributes associated with a design state 220-222 of design 210, [0048]);
	wherein the search criterion support search types including string, numeric, bitenum, enum, date and a combination of date and time (i.e. each set of simulation results may be identified by the date on which the simulation results were created, [0051]; point in time, [0045]); and                                                                          
wherein each snapshot set includes a set of unindexed parameters which 
represents a history of status at a plurality of different points of time of a respective device of the plurality of devices, the history of status of the respective device represents historical trends of status of the respective device, the status includes upper range limit for pressure, lower range limit for pressure, temperature, device status, device address, device type, and current (i.e. Search mechanism 306 may allow the user to search the simulation result history for specific terms, values, and/or ranges, [0053]).
Ganzhorn implicitly teaches the term “trends” (i.e. historical trends of status) as snapshot-generation apparatus 214 may save the current design state of design 210 with the simulation results, [0047] (i.e. snapshot-generation apparatus 214 may maintain a simulation result history; Search mechanism 208 may allow the user to search within the simulation result history for specific names, values, and/or other attributes associated with a design state 220-222 of design 210; the user may access previous design states 220-222 saved by snapshot-generation apparatus 214 to find attributes of the previous design states that result in low power consumption, [0047-0049]).
	Ganzhorn does not clearly state this term.
	Sato teaches this term (i.e. the short/long-period trends can be displayed by calculating the deviation or the moving average in a particular period, [0111]).
It would have been obvious to one of ordinary skill of the art having the teaching of Sim-Ganzhorn, Sato before the effective filing date of the claimed invention to modify the system of Ganzhorn to include the limitations as taught by Sato. One of ordinary skill in the art would be motivated to make this combination in order to generate the trends around an occurring time using the historical data in view of Sato ([0087]), as doing so would give the added benefit of when the operator wishes to know the trend in the normal operation (e.g., the same month the same day, last year), the short-period trends are also displayed as taught by Sato ([0089]).

As per claim 17, Ganzhorn teaches a plant management system comprising:
	a snapshot storage comprising at least one of a database and a repository that stores a plurality of snapshot sets for a plurality of devices in an industrial plant, each snapshot set including a set of parameters which represents a history of status at a plurality of different points of time of a respective device of the plurality of devices (i.e. a search mechanism 208. History mechanism 204 may allow the user to view the simulation result history maintained by snapshot-generation apparatus 214, [0048]); and
	a snapshot search system comprising:
	one or more memory that store one or more device-readable software components (i.e. The data structures and code described in this detailed description are typically stored on a computer-readable storage medium, [0025]); and
	one or more hardware processor configured to execute the one or more processor-readable software components to cause the one or more hardware processing device (i.e. methods and processes described herein can be included in hardware modules or apparatus, [0027]) to at least:
	receive entry of search criterion (i.e. the user may access a specific set of simulation results and/or the corresponding design state by selecting a point in the plot, [0052]); the user may enter a set of search terms into the form field, [0053]);
edit the search criterion entered (i.e. the user may select the "Advanced" button to access another portion of search mechanism 306 that includes multiple form fields and/or other user interface elements (e.g., checkboxes, radio buttons, etc.) for performing advanced queries of the simulation result history, [0053]);
display one or more search criterion candidates (i.e. history mechanism 302 displays a list of 12 sets of simulation results that were created between Jul. 24, 2009, and Sep. 30, 2009. The user may access each set of simulation results by selecting (e.g., using a cursor, keyboard, etc.) the corresponding date within history mechanism 302, [0051]) based on the search criterion entered or edited (i.e. Graphic mechanism 304 may display a graphic associated with changes to a parameter or an output in the design over time. Within the GUI of FIG. 3, graphic mechanism 304 displays a plot of power consumption over the months of June, July, August, and September for the design, [0052]);
output selected search criterion (i.e. search mechanism 306 includes a form field into which search terms may be entered ... parameter names, parameter values, parameter ranges, components, shapes, and/or other attributes of the design, [0053]) and a request for snapshot search for snapshots of parameters under the search criterion for one or more of the plurality of devices (i.e. the user may find design states that produce signals with certain frequencies by viewing a plot of signal frequencies from simulation results of design 210 over time within graphic mechanism 206, [0049]); and
	acquire each snapshot set from the respective device of the plurality of devices, the device management application configured to store each snapshot set in the snapshot storage (i.e. the user may select the "Advanced" button to access another portion of search mechanism 306 that includes multiple form fields and/or other user interface elements (e.g., checkboxes, radio buttons, etc.) for performing advanced queries of the simulation result history, [0053]);
receive the selected search criterion and the request for snapshot search for snapshots of parameters under the search criterion for one or more of the plurality of devices have an access to the storage (i.e. the user may select the "Advanced" button to access another portion of search mechanism 306 that includes multiple form fields and/or other user interface elements (e.g., checkboxes, radio buttons, etc.) for performing advanced queries of the simulation result history, [0053]);
perform a snapshot search over all snapshots of parameters stored in the snapshot storage on the basis of the selected search criterion and the request for snapshot search for snapshots of parameters under the search criterion for one or more of the plurality of devices to obtain the snapshot search result which includes the one or more searched snapshots of parameters that match the search criterion (i.e. Search mechanism 208 may allow the user to search within the simulation result history for specific names, values, and/or other attributes associated with a design state 220-222 of design 210, [0048]); and
	receive the snapshot search result which includes one or more searched snapshots of parameters that match the search criterion (i.e. to access a set of simulation results for a design ... design states may be snapshotted after simulation results are created from the design states, [0050]), each of the snapshots including all device data at a respective point of time of a respective one of the plurality of devices to represent a state of the respective one of the plurality of devices at the respective point of time (i.e. the user may realize that a design state that was automatically saved at an earlier point in time provided the best results, [0045]);
display the snapshot search result (i.e. the user may use a cursor to select the low point in the plot in September and access the simulation results and/or design state associated with the low point, [0052]) which includes the one or more searched snapshots of parameters that match the search criterion, associated with the selected search criterion (i.e. Search mechanism 306 may then return a list of simulation results that match the search terms, [0053]), associated with the selected search criterion (i.e. Search mechanism 208 may allow the user to search within the simulation result history for specific names, values, and/or other attributes associated with a design state 220-222 of design 210, [0048]);
	wherein the search criterion supports search types including string, numeric, bitenum, enum, date and a combination of date and time (i.e. each set of simulation results may be identified by the date on which the simulation results were created, [0051]; point in time, [0045]); and
wherein each snapshot set includes a set of unindexed parameters which represents a history of status at a plurality of different points of time of a respective device of the plurality of devices, the history of status of the respective device represents historical trends of status of the respective device, the status includes upper range limit for pressure, lower range limit for pressure, temperature, device status, device address, device type, and current (i.e. Search mechanism 306 may allow the user to search the simulation result history for specific terms, values, and/or ranges, [0053]).
	Ganzhorn implicitly teaches the term “trends” (i.e. historical trends of status) as snapshot-generation apparatus 214 may save the current design state of design 210 with the simulation results, [0047] (i.e. snapshot-generation apparatus 214 may maintain a simulation result history; Search mechanism 208 may allow the user to search within the simulation result history for specific names, values, and/or other attributes associated with a design state 220-222 of design 210; the user may access previous design states 220-222 saved by snapshot-generation apparatus 214 to find attributes of the previous design states that result in low power consumption, [0047-0049]).
	Ganzhorn does not seem to clearly state this term.
	Sato teaches this term (i.e. the short/long-period trends can be displayed by calculating the deviation or the moving average in a particular period, [0111]).
It would have been obvious to one of ordinary skill of the art having the teaching of Sim-Ganzhorn, Sato before the effective filing date of the claimed invention to modify the system of Ganzhorn to include the limitations as taught by Sato. One of ordinary skill in the art would be motivated to make this combination in order to generate the trends around an occurring time using the historical data in view of Sato ([0087]), as doing so would give the added benefit of when the operator wishes to know the trend in the normal operation (e.g., the same month the same day, last year), the short-period trends are also displayed as taught by Sato ([0089]).

As per claim 20, Ganzhorn teaches a computer-implemented method for snapshot search over a plurality of devices in an industrial plant, the method comprising:
	receiving entry of search criterion (i.e. the user may access a specific set of simulation results and/or the corresponding design state by selecting a point in the plot, [0052]); the user may enter a set of search terms into the form field, [0053]);
	editing the search criterion (i.e. the user may select the "Advanced" button to access another portion of search mechanism 306 that includes multiple form fields and/or other user interface elements (e.g., checkboxes, radio buttons, etc.) for performing advanced queries of the simulation result history, [0053]);
	displaying, on one or more display screens of one or more display devices, one or more search criterion candidates (i.e. history mechanism 302 displays a list of 12 sets of simulation results that were created between Jul. 24, 2009, and Sep. 30, 2009. The user may access each set of simulation results by selecting (e.g., using a cursor, keyboard, etc.) the corresponding date within history mechanism 302, [0051]) based on the search criterion entered or edited (i.e. Graphic mechanism 304 may display a graphic associated with changes to a parameter or an output in the design over time. Within the GUI of FIG. 3, graphic mechanism 304 displays a plot of power consumption over the months of June, July, August, and September for the design, [0052]);
	outputting selected search criterion (i.e. search mechanism 306 includes a form field into which search terms may be entered ... parameter names, parameter values, parameter ranges, components, shapes, and/or other attributes of the design, [0053]) and a request for snapshot search of snapshots of parameters under the search criterion for one or more of the plurality of devices i.e. the user may find design states that produce signals with certain frequencies by viewing a plot of signal frequencies from simulation results of design 210 over time within graphic mechanism 206, [0049]);
	performing a snapshot search over all snapshots of parameters stored in a snapshot storage on the basis of the selected search criterion and the request for snapshot search for snapshots of parameters under the search criterion for one or more of the plurality of devices (i.e. Search mechanism 208 may allow the user to search within the simulation result history for specific names, values, and/or other attributes associated with a design state 220-222 of design 210, [0048]);
	acquiring a snapshot search result which includes one or more searched snapshots of parameters that match the search criterion (i.e. to access a set of simulation results for a design ... design states may be snapshotted after simulation results are created from the design states, [0050]), wherein each of the snapshots includes all device data at a respective point of time of a respective one of the plurality of devices to represent a state of the respective one of the plurality of devices at the respective point of time (i.e. the user may realize that a design state that was automatically saved at an earlier point in time provided the best results, [0045]);
	displaying, the one or more display screens of the one or more display devices, the snapshot search result (i.e. the user may use a cursor to select the low point in the plot in September and access the simulation results and/or design state associated with the low point, [0052]) which includes the one or more searched snapshots of parameters that match the search criterion (i.e. Search mechanism 306 may then return a list of simulation results that match the search terms, [0053]), associated with the selected search criterion (i.e. Search mechanism 208 may allow the user to search within the simulation result history for specific names, values, and/or other attributes associated with a design state 220-222 of design 210, [0048]);
	wherein the search criterion supports search types including string, numeric, bitenum, enum, date and a combination of date and time (i.e. each set of simulation results may be identified by the date on which the simulation results were created, [0051]; point in time, [0045]); and
	wherein each snapshot set includes a set of unindexed parameters which represents a history of status at a plurality of different points of time of a respective device of the plurality of devices, the history of status of the respective device represents historical trends of status of the respective device, the status includes upper range limit for pressure, lower range limit for pressure, temperature, device status, device address, device type, and current (i.e. Search mechanism 306 may allow the user to search the simulation result history for specific terms, values, and/or ranges, [0053]).
	Ganzhorn implicitly teaches the term “trends” (i.e. historical trends of status) as snapshot-generation apparatus 214 may save the current design state of design 210 with the simulation results, [0047] (i.e. snapshot-generation apparatus 214 may maintain a simulation result history; Search mechanism 208 may allow the user to search within the simulation result history for specific names, values, and/or other attributes associated with a design state 220-222 of design 210; the user may access previous design states 220-222 saved by snapshot-generation apparatus 214 to find attributes of the previous design states that result in low power consumption, [0047-0049]).
	Ganzhorn does not clearly state this term.
	Sato teaches this term (i.e. the short/long-period trends can be displayed by calculating the deviation or the moving average in a particular period, [0111]).
It would have been obvious to one of ordinary skill of the art having the teaching of Sim-Ganzhorn, Sato before the effective filing date of the claimed invention to modify the system of Ganzhorn to include the limitations as taught by Sato. One of ordinary skill in the art would be motivated to make this combination in order to generate the trends around an occurring time using the historical data in view of Sato ([0087]), as doing so would give the added benefit that when the operator wishes to know the trend in the normal operation (e.g., the same month the same day, last year), the short-period trends are also displayed as taught by Sato ([0089]).
	
As per claim 2, Sato teaches the system according to claim 1, wherein the one or more hardware processing devices are caused further to identify one or more snapshots or parameters selected from the searched snapshots of parameters that match the selected search criterion (i.e. search of related process data; search of related equipment; search of process data/operation history of related equipment, [0067-0079]).

As per claim 3, Sato teaches the system according to claim 1, wherein the snapshot search result includes at least one snapshot set that includes a set of parameters which represents a history of status at a plurality different points of time of a respective device of the plurality of devices (i.e. the alarm related information collecting section 22c is automatically searched. In this case, the contents are searched in response to the information that the process operator wants to get or the information that the process operator has to know, [0082]).

As per claim 4, Sato teaches the system according to claim 3, further comprising:
	a snapshot storage that stores a plurality of snapshot sets for the plurality of devices, each snapshot set including a set of parameters which represents a history of status at a plurality of different points of time of a respective device of the plurality of devices (i.e. when the operator wishes to check whether or not the similar alarm has been generated in the past, the information are searched according to the type of alarm/object tag and then a list of alarms generated in the past is displayed, [0085]); and
 wherein the one or more hardware processing devices are caused further to:
		receive, from the snapshot search prompt interface, the selected search criterion and the request for snapshot search for snapshots of parameters under the search criterion for one or more of the plurality of devices (i.e. Reference 23 denotes an information searching apparatus (agent) for collecting the information based on an instruction from the operation supporting apparatus 22, [0065]), have an access to the storage (i.e. the operator searches an operation history manually and then checks whether or not the operation that may cause a variation in the alarm causing process data has been taken, [0028]);
	perform a snapshot search over all snapshots of parameters stored in the snapshot storage on the basis of the selected search criterion and the request of snapshot search for snapshots of parameters under the search criterion for one or more of the plurality of devices to obtain the snapshot search result which includes the one or more searched snapshots of parameters that match the search criterion (i.e. a related trend/related event displaying section 22e for displaying related trends and displaying related events, and an unregistered process data registering section 22f for registering unregistered process data on an information storing apparatus, [0064]).

As to claims 5, 18, 21, Sato teaches:
	identify one or more selected snapshots or parameters which are selected from the snapshot search result which includes the one or more searched snapshots of parameters that match the search criterion (i.e. search of related process data; search of related equipment; search of process data/operation history of related equipment, [0067-0079]);
	receive the one or more selected snapshots or parameters from the snapshot search result interface (i.e. the operator searches an operation history manually and then checks whether or not the operation that may cause a variation in the alarm causing process data has been taken, [0028]); and
	manage one or more devices based on the one or more selected snapshots or parameters (i.e. When the operator wishes to know what type of operation has been applied to the equipment, to which the object tag belongs, by the operator, the operation history is also displayed, [0097]).

As per claim 6, Sato teaches the system according to claim 5, wherein the one or more hardware processing devices are caused further to be communicatively coupled to the plurality of devices;
	acquire a snapshot of parameter from one or more of the plurality of devices (i.e. an alarm related information collecting section 22c for collecting information related to the alarm, [0064]); and
store the snapshot of parameter in the storage (i.e. a related trend/related event displaying section 22e for displaying related trends and displaying related events, and an unregistered process data registering section 22f for registering unregistered process data on an information storing apparatus, [0064]).

As to claims 7, 19, 22, Sato further teaches reflecting the one or more selected snapshots or parameters to one or more other devices as one or more target devices that have the one or more selected snapshots or parameters (i.e. When the operator wishes to know the past production planning/actual results, a production planning/actual results database is displayed, [0098]).

As per claim 8, Sato teaches the system according to claim 5, wherein the 
device management application is configured to identify one or more alarms from the snapshots as the search results. (i.e. an alarm related information collecting section 22c for collecting information related to the alarm, an alarm related information analysis supporting section 22d for supporting analysis of the alarm related information, [0064]).

As per claim 9, Sato teaches the system according to claim 8, wherein the one or more hardware processing devices are caused further to identify one or more causes for the one or more alarms identified (i.e. The information collection work is automated, and the alarm cause process can be specified precisely and immediately. As a result, an error of judgment caused due to the lack of operator's skill/experience can be prevented, [0055]).

As per claim 10, Sato teaches the system according to claim 8, wherein the one or more hardware processing devices are caused further to identify devices to which the same alarm is applied, the devices being included in the plurality of devices (i.e. when the operator wishes to know from where the alarm is generated after the alarm is generated, the generation source of the alarm is displayed based on the event history, [0086]).

As per claim 11, Sato teaches the system according to claim 5, wherein the one or more hardware processing devices are caused further to compare parameters of the snapshots as the search result between at least two different devices included in the plurality of devices (i.e. when the operator wishes to check whether or not the similar alarm has been generated in the past, the information are searched according to the type of alarm/object tag and then a list of alarms generated in the past is displayed, [0085]).

As per claim 12, the system according to claim 5, wherein the one or more hardware processing devices are caused further to filter parameters of the snapshots as the search result (i.e. this apparatus has a searching section including functions, [0066-0079]).

As per claim 13, Sato teaches the system according to claim 5, wherein the one or more hardware processing devices are caused further to sort parameters of the snapshots as the search result (i.e. it is determined previously what type of information are displayed in what order at a point of time when the alarm is generated (the logic prepared based on the operator's experience), and then the optimum information are provided to the related trend/related event displaying section 22e in such order, [01010]).

As to claims 14, 23, Sato teaches the system according to claim 5, wherein the one or more hardware processing devices are caused further to display at least one of trend and coherence among the snapshots as the search results in different points of time over at least two devices included in the plurality of devices (i.e. the tags related to the object tag are searched based on the design drawing database by displaying automatically the trend of the object tag. Also, the operations taken by the operator at that time are searched from the operation history based on the object tag by displaying automatically the related tags as a list, [0107]).

As per claim 15, Sato teaches the system according to claim 5, wherein the one or more hardware processing devices integrated in a system configured to perform at least one management and control to the plurality of devices (i.e. wherein the operation supporting apparatus collects a plurality of formatted information including related process data, related equipment, operation history, and maintenance information according to a type of the alarm with using the information searching apparatus in compliance with a predetermined procedure, to display the collected information on the displaying section, [0050]).

As per claim 16, Sato teaches the system according to claim 5, wherein types of parameters of the snapshots as the search result include string, numeric, bitenum, enum, date, and combination of data and time (i.e. an information storing apparatus having a data storing section which stores various data including process data, a statistics calculating section which executes statistics calculation with using stored data, and a data searching section which searches across the stored data, [0048]).

Response to Arguments
	Applicant's arguments with respect to claims 1-24 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 10:00 AM to 6:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MIRANDA LE/Primary Examiner, Art Unit 2153